Exhibit 10.1

BOARD NOMINATION AGREEMENT

This BOARD NOMINATION AGREEMENT (this “Agreement”), dated as of September 11,
2020, is entered into by and among Party City Holdco Inc., a Delaware
corporation (the “Company”), and each other party signatory hereto
(collectively, the “Nominating Parties”), comprising the Backstop Parties and
the Private Placement Parties (each as defined in the Backstop and Private
Placement Agreement) (as defined below).

RECITALS

WHEREAS, the Company is a party to that certain Transaction Support Agreement,
dated as of May 28, 2020 (as later amended, the “TSA”), by and among, inter
alios, the Company, Party City Corporation, a Delaware corporation, Party City
Holdings Inc., a Delaware corporation, certain guarantor parties thereto, and
certain holders or investment advisors, sub-advisors or managers of
discretionary accounts that hold Senior Notes (as defined in the TSA) party
thereto;

WHEREAS, the Company is a party to that certain Backstop and Private Placement
Agreement, dated as of June 26, 2020 (as later amended, the “Backstop and
Private Placement Agreement”), by and among, inter alios, the Company and the
Nominating Parties; and

WHEREAS, in connection with the transaction contemplated by the TSA and the
Backstop and Private Placement Agreement, the Company has agreed to grant the
Nominating Parties the nomination rights set forth herein on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Board Nomination.

(a)    Pursuant to the terms and conditions set forth herein, the Nominating
Parties shall have the right to jointly designate one individual (any such
individual jointly designated by the Nominating Parties from time to time in
accordance with this Agreement, including any alternate nominee, the “Nominee”)
to serve as a director on the board of directors of the Company (the “Party City
Board”); provided, that the Nominee shall meet the requirements specified in
Section 1(f) and be reasonably acceptable to (x) the Nominating and Governance
Committee of the Company (the “Nominating & Governance Committee”), on the one
hand, and (y) each Nominating Party, on the other hand, as provided in writing
(email being sufficient) by each Nominating Party. The Company and the
Nominating Parties agree that the initial Nominee shall be Mr. Joel Alsfine.

(b)    For so long as the Nominating Parties have the rights specified in
Section 1(a), the Nominating & Governance Committee will designate an
independent director from the Party City Board (the “Anagram Appointee”), as
selected by the Nominating & Governance Committee in its sole and absolute
discretion, to serve as a director of the board of directors of Anagram
International Inc., a Minnesota corporation (the “Anagram Board”). The Anagram
Board will appoint the initial Anagram Appointee no later than September 30,
2020.

(c)    Until the earlier of (x) August 15, 2025, (y) in the event the New Money
First Lien Issuer Notes (as defined in the TSA) are accelerated or otherwise
become due prior to August 15, 2025 in accordance with the indenture governing
the New Money First Lien Issuer Notes, such earlier date, and (z)



--------------------------------------------------------------------------------

the termination of this Agreement under Section 3 (the earlier of (x), (y), and
(z) the “Cutoff Date”), the Nominating Parties shall have the right to deliver a
written notice (the “Nominee Notice”) to the Company from time to time,
identifying a Nominee. For any Nominee Notice delivered after the appointment of
Mr. Alsfine, as the initial Nominee, the Nominating Parties will also deliver at
the time such Nominee Notice is delivered pursuant to this Section 1(c) written
confirmation, signed by each of the Nominating Parties, that the aggregate
principal amount of New Money First Lien Issuer Notes held by all the Nominating
Parties is not less than $40,000,000. In connection with the appointment of
Mr. Alsfine, the Company shall, as promptly as practicable (1) take all
corporate and other actions necessary to increase the number of directors on the
Party City Board to add one director to the Party City Board in accordance with
the Company’s certificate of incorporation and by-laws as in effect at such
time; and (2) cause Mr. Alsfine to be appointed as a director of the Party City
Board. The Nominating Parties may not deliver a Nominee Notice while a Nominee
is serving on the Party City Board, unless a vacancy occurs in accordance with
Section 1(d).

(d)    Until the Cutoff Date, the Company shall: (A) (i) nominate the Nominee
for election or re-election (as the case may be) to the Party City Board;
(ii) include the Nominee on its slate of nominees for election or re-election
(as the case may be) of directors to the Party City Board that is distributed to
stockholders of the Company; (iii) recommend the Nominee to its stockholders at
the meeting of the stockholders of the Company held to consider a vote on the
election or re-election (as the case may be) of directors to the Party City
Board; and (iv) not take any action inconsistent with or designed to interfere
with the election or re-election (as the case may be) of the Nominee to the
Party City Board in accordance with the terms and conditions of this Agreement;
and (B) as the indirect sole stockholder of Anagram, take all necessary action
to nominate, appoint and elect the Anagram Appointee to the Anagram Board,
including causing to be voted (or a written consent to be executed in respect
of) all of the equity or equity-linked securities of Anagram with respect to
such nomination, appointment, and election. In the event the Nominee is not
elected or re-elected (as the case may be) by the Company’s stockholders (e.g.,
in a contested election or, in the event the Company adopts a majority voting
standard for uncontested elections of directors, fails to receive a majority of
the votes cast in favor of election), then the Nominating Parties shall have the
right to immediately nominate a different Nominee pursuant to Section 1(a) who
shall be considered by the Nominating & Governance Committee as promptly as
practicable thereafter in accordance with this Section 1. If a Nominee is not
reasonably acceptable to the Nominating & Governance Committee in accordance
with Section 1(a), then the Company shall notify the Nominating Parties
immediately and the Nominating Parties shall have the ability to propose an
alternate Nominee until such proposed Nominee is reasonably acceptable to the
Nominating & Governance Committee. If a vacancy occurs on the Party City Board
with respect to a seat occupied by the Nominee (by reason of such individual’s
death, disability, resignation or otherwise), the Nominating & Governance
Committee shall cause a replacement Nominee to be appointed to fill such vacancy
on the Party City Board as promptly as practicable following his or her
designation by the Nominating Parties, in accordance with the terms and
conditions of this Agreement. If a vacancy occurs on the Anagram Board with
respect to a seat occupied by the Anagram Appointee (by reason of such
individual’s death, disability, resignation or otherwise), the Company shall
promptly appoint a new Anagram Appointee to the Anagram Board in accordance with
Section 1(b).

(e)    The Nominee shall be entitled to all rights, privileges and benefits
(including rights to indemnification pursuant to a customary director
indemnification agreement and compensation in accordance with the Company’s
then-existing non-employee director compensation program) from the Company
generally applicable to members of the Party City Board as in effect from time
to time.

(f)    The Nominee shall: (i) meet all applicable director independence
standards of the New York Stock Exchange, the Securities and Exchange
Commission, applicable provisions of the Securities Exchange Act of 1934 (the
“Exchange Act”), and the rules and regulations promulgated

 

2



--------------------------------------------------------------------------------

thereunder and independence standards adopted by the Company generally
applicable to the Party City Board members; (ii) be qualified to serve as a
director under the Delaware General Corporation Law; (iii) comply with all
policies, procedures, processes, codes, rules, standards and guidelines of the
Company, including the Company’s director qualification standards in the
Company’s Corporate Governance Guidelines, generally applicable to the Party
City Board members as in effect from time to time; and (iv) agree in writing to
comply with his/her fiduciary duties to the Company and its stockholders.

(g)    Prior to the Party City Board considering whether the Nominee is
reasonably acceptable in accordance with the proviso in Section 1(a): (i) the
Nominee must complete a form of director and officer questionnaire and furnish
any additional information reasonably requested by the Company; and (ii) the
Company shall complete or have completed promptly (x) a customary background
check with respect to the Nominee and (y) any other reasonable and bona fide
procedures that are typically required for director nominees (e.g., interviews);
provided, that such procedures do not unreasonably delay the effectiveness of
such nomination.

(h)    In the event any Nominating Party sells, transfers or otherwise disposes
of any of its New Money First Lien Issuer Notes prior to the Cutoff Date to any
person other than to any of its affiliates and/or related funds (a “Third-Party
Transfer”) and, following such Third-Party Transfer, such Nominating Party and
its affiliates and/or related funds cease to collectively hold at least 50% of
the New Money First Lien Issuer Notes held by such Nominating Parties as of the
date hereof, (i) such Nominating Party shall promptly notify each other
Nominating Party and the Company, in writing (email being sufficient), thereof
and (ii) upon the consummation of such Third-Party Transfer, such Nominating
Party and each of its affiliates and/or related funds shall no longer be deemed
a “Nominating Party” for purposes of this Agreement and their rights hereunder
shall automatically and immediately terminate and be of no further force or
effect without any further action by any party hereto or any other person.

2.    Representations and Warranties.

(a)    Each party hereto represents and warrants to the other parties hereto
that: (a) such party has full power and authority to execute and deliver this
Agreement and perform its obligations hereunder; (b) the execution and delivery
of this Agreement and the performance of such party’s obligations hereunder have
been duly authorized by all necessary action on the part of such party, and no
other action is necessary on the part of such party to authorize this Agreement;
and (c) this Agreement constitutes (assuming the due execution and delivery
hereof by each other party hereto) a legal, valid and binding obligation of such
party.

(b)    The Company represents that it does not believe any Nominating Party
would be deemed to be an affiliate (as defined in Rule 144 under the Securities
Act of 1933) of the Company solely by virtue of the rights granted to the
Nominating Parties under this Agreement.

(c)    The Company represents and covenants that it would not deem a Nominating
Party to have knowledge of information in the possession of the Nominee solely
on the basis of the rights granted to the Nominating Parties under this
Agreement and other than to the extent of any such Nominating Party’s actual
knowledge of such information.

3.    Termination. This Agreement is effective as of the date hereof and shall
remain in full force and effect until the earliest of (i) 12:01 a.m. (New York
City time) on the first day immediately following the Cutoff Date (solely with
respect to clauses (x) and (y) of the definition thereof), (ii) the date on
which no Nominating Parties or any of their respective affiliates and/or related
funds are deemed to be “Nominating Parties” under Section 1(h) and Section 10,
and (iii) the date on which the aggregate principal amount of New Money First
Lien Issuer Notes held by all the Nominating Parties and their respective

 

3



--------------------------------------------------------------------------------

affiliates and/or related funds deemed to be “Nominating Parties” under
Section 1(h) and Section 10, taken together as of such date, is less than
$40,000,000, at which time this Agreement shall automatically terminate and be
of no further force or effect, without any further action by any party hereto or
any other person. The provisions of this Section 3 and Sections 4 through 10
shall survive the termination of this Agreement. No termination of this
Agreement shall relieve any party hereto from liability for any breach of this
Agreement prior to such termination.

4.    Public Announcement and SEC Filings.

(a)    The Company shall file at or prior to 5:00 p.m. (EST) on the date hereof
(or promptly thereafter) a Form 8-K reporting entry into this Agreement (the
“Form 8-K”) and appending or incorporating by reference this Agreement as an
exhibit thereto; provided, that the Company shall provide the Nominating Parties
with the opportunity to review the Form 8-K and comment thereon, such that the
Form-8-K will be in a form reasonably acceptable to the Nominating Parties. Any
press release or other public statement, disclosure or announcement with respect
to this Agreement (including, for the avoidance of doubt, any press release,
public statement, disclosure or announcement with respect to this Agreement that
Anagram must make in order to comply with its reporting obligations as described
in the indenture related to its New Money First Lien Issuer Notes) must
similarly be provided to the Nominating Parties to review and comment thereon,
such that it will be in a form reasonably acceptable to the Nominating Parties.

(b)    When attaching a copy of this Agreement to the Form 8-K or any press
release, public statement, disclosure or announcement, the Company shall (to the
extent permitted by applicable law) redact any reference to a specific
Nominating Party, including the signature pages hereto.

(c)    In the event the Company files any Form 8-K, Form 3 or Form 4 pursuant to
the Exchange Act or any filing under Section 16 of the Exchange Act with respect
to the Nominee or the Nominating Parties, the Company shall provide the
Nominating Party with the opportunity to review such filing and comment thereon,
such that the filing will be in a form reasonably acceptable to the Nominating
Parties.

5.    Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed (or threatened to not be performed) in accordance with the terms
hereof and that such damage would not be adequately compensable in monetary
damages. Accordingly, the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches (or threatened breaches) of this Agreement and
to enforce specifically the terms and provisions of this Agreement, in addition
to any other remedies at law or in equity, and each party hereto agrees it shall
not take any action, directly or indirectly, in opposition to another party
hereto seeking relief. Each party hereto agrees to waive any bonding requirement
under any applicable law in the case any other party hereto seeks to enforce the
terms and conditions of this Agreement by way of equitable relief.

 

4



--------------------------------------------------------------------------------

6.    Governing Law; Jurisdiction. This Agreement shall be governed in all
respects, including with respect to its validity, interpretation and effect, by
the laws of New York, without giving effect to the choice or conflict of law
principles thereof that would result in the application of the laws of another
jurisdiction; provided, that the laws of Delaware shall apply to internal
corporate law matters in respect of the Company. Each party hereto (a) consents
to submit itself to the personal jurisdiction of the federal or state courts in
the Borough of Manhattan in the City and State of New York in the event any
dispute arises out of this Agreement or the transactions contemplated hereby,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated hereby in any court other than the federal or state
courts in the Borough of Manhattan in the City and State of New York, and each
party irrevocably waives the right to trial by jury, and (d) each party
irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address set forth in Section 8 or
as otherwise provided by applicable law.

7.    Entire Agreement; Amendment. This Agreement contains the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties with respect to the subject matter hereof. This Agreement may be amended
only by an agreement in writing executed by the parties hereto, and no waiver of
compliance with any provision or condition of this Agreement and no consent
provided for in this Agreement shall be effective unless evidenced by a written
instrument executed by the party against whom such waiver or consent is to be
effective. No failure or delay by a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.

8.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process with regard
hereto shall be in writing and shall be deemed validly given, made or served,
when delivered in person, sent by overnight courier or sent via electronic mail,
when actually received during normal business hours at the address specified in
this subsection (or, in the case of delivery via electronic mail, upon
confirmation of receipt or the following business day if there is no such
confirmation of receipt):

If to Party City, to:

Party City Holdco Inc.

80 Grasslands Road

Elmsford, New York 10523

Attn:    Todd Vogensen

Email:  tvogensen@partycity.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, New York 10001

Attn:    Paul Leake

            Shana Elberg

            Eric Cochran

            Andrea Nicolas

Email:  Paul.Leake@Skadden.com

             Shana.Elberg@Skadden.com

             Eric.Cochran@Skadden.com

             Andrea.Nicolas@Skadden.com

 

5



--------------------------------------------------------------------------------

If to the Nominating Parties (or any of them), to the address set forth below
such Nominating Party’s name on the signature pages hereto, with a copy (which
shall not constitute notice) to:

Milbank LLP

55 Hudson Yards

New York, New York 10001

Attn:    Abhilash M. Raval

            Paul Denaro

            Eric Stodola

            Dean Sattler

Email:  ARaval@Milbank.com

             PDenaro@Milbank.com

             EStodola@Milbank.com

             DSattler@Milbank.com

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, New York 10022

Attn:    Mark Liscio

            Michael Levitt

            Kyle Lakin

Email:  Mark.Liscio@freshfields.com

             Michael.Levitt@freshfields.com

             Kyle.Lakin@freshfields.com

9.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

10.    No Third-Party Beneficiaries; Assignment. This Agreement is solely for
the benefit of the parties hereto and their respective successors and permitted
assigns; provided, that the Nominee shall be an express third-party beneficiary
of this Agreement and is hereby conferred the benefits, rights and remedies
under or by reason of the provisions of this Agreement as if a signatory hereto.
No party hereto may assign its rights or delegate its obligations under this
Agreement, whether in connection with any transfer of New Money First Lien
Issuer Notes, by operation of law, or otherwise, without the prior written
consent of each other party hereto, and any assignment in contravention hereof
shall be null and void; provided, that, without the prior written consent of any
other party hereto, any Nominating Party may assign its rights under this
Agreement to any of its affiliates and/or related funds in connection with a
transfer of its New Money First Lien Issuer Notes to any such affiliates and/or
related funds, in which case such assignee shall be deemed a “Nominating Party”
hereunder (subject to Section 1(h)).

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

PARTY CITY PARTY CITY HOLDCO INC. By:  

/s/ Todd Vogensen

Name:   Todd Vogensen Title:   Chief Financial Officer

[Signature Page to Board Nomination Agreement]



--------------------------------------------------------------------------------

NOMINATING PARTIES [●]  

By:  

 

Name:   Title:   [●]   [●]   [●]   Attn: [●] Email: [●]

[Signature Page to Board Nomination Agreement]